BLD-284                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 19-1389
                                   ___________

                                 RALPH BAKER,
                                             Appellant

                                         v.

ABU AHSAN, M.D.; IHUMMA NAACHUKU, Medical Doctor; MICHAEL PIECUCH,
MD; DR. RUSSELL FEIRD, Urologist St. Francis; STEVEN JOHNSON, Administrator;
  ST. FRANCIS MEDICAL CENTER UNIVERSITY HOSPITAL CORRECTIONAL
MEDICAL SERVICES; RUTGERS UNIVERSITY; BARMAN VLADISLAV, Medical
   resident at the University Hospital in Newark, New Jersey; MARCI L. MARSKER,
    Clinical Administrator at the University of Medicine and Dentistry of New Jersey
(“UMDNJ”); KATHY TRILLO, employee of UMDNJ; NEW JERSEY DEPARTMENT
    OF CORRECTIONS, NJDOC; GARY M. LANIGAN, Commissioner of NJDOC;
JEREMY BURG, A nurse employed by Rutgers; LACE CARTER, A nurse employed by
     Rutgers; CORRECTIONAL MEDICAL SERVICES, CMS, a provider of inmate
 healthcare for the NJSP; ALEJANDRINA SUMICAD, Employee of UMDNJ; SUSAN
             SPANGLER, Employee of UMDNJ; VLADISLAV BARGMAN
                       ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                       (D.C. Civil Action No. 3-14-cv-07583)
                    District Judge: Honorable Peter G. Sheridan
                    ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 19, 2019

              Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                          (Opinion filed: October 2, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Ralph Baker appeals the dismissal of his suit for failure to state a claim. Because

this case does not present a substantial question, we will summarily affirm. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Baker filed his complaint and an application to proceed in forma pauperis (“IFP”)

in December 2014. The District Court rejected Baker’s first two attempts to submit a

complaint. Baker filed a third amended complaint (“TAC”) in April 2017. Baker alleged

that the eighteen named defendants failed to timely diagnose and treat him for a variety

of ailments, including prostate cancer, while he was incarcerated. The District Court

granted Baker’s IFP motion, but partially dismissed several claims and defendants from

the action for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). See Dkt. #49.

The case moved forward as to the other defendants and claims. Subsequently, defendants

Dr. Vladislav Bargman and St. Francis Medical Center, Inc. (“St. Francis”) filed motions

to dismiss for failure to state a claim.1 See Dkt. #66, #77; Fed. R. Civ. P. 12(b)(6). Both

Dr. Bargman and St. Francis generally argued that Baker’s TAC was confusing,



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 St. Francis also moved to dismiss for lack of subject matter jurisdiction and insufficient
service of process. See Fed. R. Civ. P. 12(b)(1) and (5).

                                             2
unintelligible, and generally hard to decipher—making it impossible to discern what

claims were alleged against them. The District Court granted Dr. Bargman’s motion

without prejudice on May 21, 2018. See Dkt. #80. The District Court gave Baker leave

to file a fifth amended complaint2 within thirty days of its order, but Baker failed to do

so. Baker filed a motion for injunctive relief. Dkt. #91. After oral arguments were held,

Dr. Bargman filed a motion to dismiss with prejudice. Dkt. #98.

       The District Court ultimately granted St. Francis’s and Dr. Bargman’s motions to

dismiss, while denying Baker’s motion for injunctive relief. The District Court noted that

it had dismissed the federal claims against St. Francis in its previous order (Dkt. #49),

and held that “the complaint is too rambling and incoherent to plausibly infer a state tort

claim against the hospital even under the most lenient of pleading standards.” Dkt. #100

at 6. The court noted that Baker had been given numerous opportunities to submit a

coherent complaint and held that granting further opportunity to amend would be futile.

Similarly, the District Court dismissed the claims against Dr. Bargman for Baker’s failure

to file a fifth amended complaint, noting that Baker had provided no reason for failing to

comply with its previous order (Dkt. #80) that had directed him to do so. Finally, the

District Court reasoned that because it was dismissing Baker’s complaint for failure to

state a claim, it followed that his motion for injunctive relief should be dismissed, as he

had not shown a likelihood of success on the merits. Baker timely appealed.

       We have jurisdiction to review the District Court’s judgment pursuant to 28


2
 Baker filed a fourth amended complaint on May 5, 2017, but it was stricken by order
entered on May 26, 2017. Dkt. #46.
                                              3
U.S.C. § 1291. We review de novo the District Court’s grant of the motions to dismiss

pursuant to Rule 12(b)(6). See Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 151

(3d Cir. 2018). “We review the denial of a preliminary injunction for an abuse of

discretion, an error of law, or a clear mistake in the consideration of proof.” Kos Pharm.,

Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004) (internal quotation marks omitted).

       “[A] complaint must contain sufficient factual allegations, taken as true, to ‘state a

claim to relief that is plausible on its face.’” Fleisher v. Standard Ins. Co., 679 F.3d 116,

120 (3d Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We

accept all factual allegations in the complaint as true and construe those facts in the light

most favorable to the plaintiff. Id. Although pro se complaints are held to “less stringent

standards than formal pleadings drafted by lawyers,” pro se litigants are still required to

assert sufficient facts in their complaints to support a claim. Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 244–45 (3d Cir. 2013) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)).

       Upon our review of the TAC, we come to the same conclusion as the District

Court. Quite simply, Baker’s TAC consists of vague allegations of wrongdoing that are

insufficient to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that,

while the pleading standard of Rule 8 does not require detailed factual allegations, it

requires “more than an unadorned, the-defendant-unlawfully-harmed-me accusation,”

and that a complaint is insufficient “if it tenders ‘naked assertions’ devoid of ‘further

factual enhancement’” (quoting Twombly, 550 U.S. at 555, 557)). Indeed, the TAC does

not sufficiently inform St. Francis or Dr. Bargman of the claims leveled against them,

                                              4
such that they could mount an appropriate defense. See generally McHenry v. Renne, 84

F.3d 1172, 1178 (9th Cir.1996) (stating that a complaint should set forth “who is being

sued, for what relief, and on what theory, with enough detail to guide discovery”). The

District Court generously construed Baker’s pleadings and made every reasonable

inference it could, despite the incoherent and rambling nature of the TAC. Given the

circumstances of this case—including the fact that Baker was given multiple

opportunities to amend his complaint and failed to submit a fifth amended complaint

when directed to do so—the District Court did not err in holding further amendment

would be futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).

Consequently, we agree with the District Court that denial of Baker’s motion for

injunctive relief was warranted, as he failed to show a reasonable probability of success

on the merits. See Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017). For all

of the foregoing reasons, we will summarily affirm.




                                             5